OPINION OF THE COURT
Per Curiam.
Respondent, Leonard A. Messinger, was admitted to the practice of law in New York by the Second Judicial Department on December 28, 1964. At all times relevant herein respondent maintained an office for the practice of law within the First Judicial Department.
The defendant was convicted following a jury trial in the United States District Court for the Southern District of New York of one count of conspiracy to defraud the United States in violation of 18 USC § 371, seven counts of willfully aiding and assisting in the preparation of false documents in violation of 26 USC § 7206 (2), and one count of willfully making a declaration, under penalties of perjury, that respondent knew to be false in violation of 26 USC § 7206 (1). Each of these crimes constitutes a Federal felony but is not a felony under New York State law.
On May 5, 1989, respondent was sentenced by District Judge Robert W. Sweet to a term of imprisonment of 28 months on the conspiracy count. The imposition of sentence on each of the other eight counts of which respondent was convicted was suspended, and the respondent was placed on probation on each of these latter counts for a period of three years following the completion of his incarceration.
Respondent’s incarceration commenced on November 28, 1990.
His conviction was affirmed on appeal (see, United States v Oshatz, 912 F2d 534, cert denied — US —, 111 S Ct 1695).
The respondent conceded that he had been convicted of a serious crime and, on July 27, 1989, this court suspended him from the practice of law pending a hearing before the Departmental Disciplinary Committee pursuant to Judiciary Law § 90 (4) (h).
Respondent is a graduate of the Wharton School of Finance and Commerce and Harvard Law School. He is a tax expert and participated in a client’s fraudulent tax shelter scheme which led to his Federal conviction.
*381Michael P. Oshatz, an attorney who is simultaneously herewith disbarred (181 AD2d 382), also participated.
The Hearing Panel of the Departmental Disciplinary Committee has recommended that the respondent be suspended for a period of five years retroactive to July 27, 1989, the date of his interim suspension or until the passage of the full term of his incarceration and probation, whichever is longer. The Panel found that he was not the mastermind of the fraudulent tax shelter scheme and that he was only fulfilling legal assignments given to him at the Oshatz law firm.
We confirm the report of the Hearing Panel and impose the recommended sanction of suspension for a period of five years retroactive to July 27, 1989, or until the passage of the full term of incarceration and probation, whichever is longer.
Murphy, P. J., Sullivan, Carro, Ellerin and Kupferman, JJ., concur.
Motion granted, Hearing Panel’s report confirmed, and respondent is suspended for a period of five years retroactive to July 27, 1989, or until the passage of the full term of incarceration and probation, whichever is longer, and until the further order of this court.